Citation Nr: 1525791	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  09-44 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1978 to April 1983, November 1983 to November 1986, and in the United States Army from February 1987 to July 1991, January 2003 to September 2003, and January 2004 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from the April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A Travel Board hearing was held in November 2010 before the undersigned.  A copy of the hearing transcript is contained in the electronic claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the April 2014 Board remand, in September 2014, the Veteran was afforded a VA examination for his right shoulder disability.  The examiner diagnosed the Veteran with right shoulder impingement syndrome status post rotator cuff repair and removal of scar tissue.  The examiner found that the condition claimed was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  However, the examiner then noted that the Veteran reported that he injured his right shoulder in service in May 1989 after lifting weights.  The examiner noted that the Veteran reported that he was evaluated for this condition while stationed in Germany, and treated with over-the-counter topical treatments, rest of the right shoulder, and icing of the joint.  The examiner noted that the Veteran separated from active duty in July 1991, and entered the reserves.  The examiner indicated that the Veteran later re-entered active service for two additional active duty service tours; from January 2003 to September 2003, and from January 2004 to December 2006.  The examiner found that the initial May 1989 right shoulder injury did not cause him to be unable to be reactivated or complete his service.  She noted that the Veteran did not seek medical attention for his right shoulder until 2008, 19 years after the original claimed service injury.  The examiner found that there were no medical records related to the right shoulder until 2008, as the Veteran did not seek care for his right shoulder until this time.  The examiner therefore found that chronicity of the right shoulder condition post-service could not be established.  She opined that it was less likely than not that the Veteran's right shoulder disability was caused by or etiologically related to his active duty service.

The Board finds this opinion inadequate because the examiner made conflicting statements regarding whether the claimed shoulder disability was related to service.  Moreover, she incorrectly indicated that there were no complaints related to the right shoulder following the initial injury in May 1989 and prior to the 2008 diagnosis of a rotator cuff tear.  Specifically, the examiner failed to address the Veteran's August 2003 report of injury to his right shoulder on active duty nine years prior.  On examination in August 2003, the Veteran reported right shoulder problems.  He reported that his right shoulder had been sore on and off for six months.  Examination revealed an abnormal right shoulder with crepitus.  In light of the foregoing and under the duty to assist, an addendum opinion must be obtained which addresses the etiology of the Veteran's currently diagnosed right shoulder disability with an adequate consideration of all of the evidence.

On remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After completing the above development, return the claims file to the September 2014 VA examiner to obtain an addendum opinion regarding the etiology of the Veteran's current right shoulder disability, diagnosed as impingement syndrome status post rotator cuff repair and removal of scar tissue.  If the September 2014 VA examiner is not available, the claims folder should be reviewed by another examiner.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  If and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

The examiner should specifically state:

		Whether there is a 50 percent probability or 		greater that the Veteran's currently diagnosed 
		right shoulder impingement syndrome status 
		post rotator cuff repair and removal of scar 
		tissue is etiologically related to any period of 
		his active duty service, to specifically include 
		his injury to the right shoulder in service in 
		May 1989.

The examiner should note and discuss the Veteran's reported injury to his right shoulder after lifting weights in service in May 1989.  The examiner should also note and discuss the Veteran's reports of right shoulder problems in the August 2003 questionnaire, and the finding of an abnormal right shoulder in the August 2003 examination.

   The examiner is advised that the Veteran is competent 
   to report his symptoms and history, and such reports, 
   including those of continuity of symptomatology, 
   must be acknowledged and considered in formulating 
   any opinion.
   
   If the examiner rejects the Veteran's reports, the 
   examiner must provide a reason for doing so.
   
A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3. After completing the above development, and any other action deemed necessary, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  This matter should then be returned to the Board for appropriate appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




